ORllGillAL                                                08/24/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 21-0070


                                        DA 21-0070
                                                                          FLED
 STATE OF MONTANA,                                                         AUG 2 it 2021
                                                                         BOVVen   Greenwood
                                                                       Cleric of Supreme Court
              Plaintiff and Appellee,                                     State of Montana



       v.                                                            ORDER

 CAMERON MASON STONE,

              Defendant and Appellant.



      Before this Court is an Opposed Motion to Dismiss Appeal filed by counsel for the
State of Montana. Self-represented Appellant Cameron Mason Stone has not filed a written
response.
      The State explains that Stone appeals a December 16, 2020 Yellowstone County
District Court Order denying his "MOTION TO DISIVIISS WITH PREJUDICE;
EXON[E]RATION OF UNLAWFUL CHARGES. AND IMMIEDMATE RELEASE
FROM UNLAWFUL IMPRISONMENT AS A [sic] OF INVALID CHARGES AND
SENTENCING BASED ON LACK OF SUBJECT MATTER JURISDICTION" that the
District Court construed as a petition for a writ of habeas corpus. (Emphasis in original).
The State provides that on November 14, 2018, the District Court committed Stone to the
Department of Corrections for a ten-year sentence with six years suspended after Stone
pleaded guilty to felony sexual intercourse without consent. The State adds that Stone did
not appeal nor did he seek postconviction relief. Instead, the State submits'that more than
two years later, Stone moved the District Court for relief, including release, from prison
and full exoneration, arguing that the court did not grant leave to file the original
Information and was without subject matter jurisdiction. The State contends that Stone has
no right to appeal a court's denial of his petition for a writ of habeas corpus. See § 46-22-
307, MCA. The State points to this Court's earlier decisions where we dismissed appeals
because they were improperly before this Court. State ex rel. Graveley v. Dist. Ct., 178
Mont. 1, 4-5, 582 P.2d 775, 777 (1978) and State v. Mahoney, No. DA 16-0166, Order,
2016 Mont. LEXIS 1134 (Jun. 7, 2016).
       This Court reviewed the District Court record on file here. As provided, Stone was
sentenced in open court on November 14, 2018. Counsel for Stone moved to withdraw in
March 2019, and the court granted the motion. On September 18, 2019, the court held a
sentence review hearing in accordance with §§ 41-5-2501 through 41-5-2510, MCA, the
Criminally Convicted Youth Act, because Stone was seventeen years old at the time of the
offense. The District Court considered Stone's progress while in prison and the victim's
opposition to a sentence modification, declining to modify the sentence previously
imposed.     On October 16, 2020, Stone filed a "MOTION TO COIVIPEL THE
PRODUCTION          OF    DEFENDANTS           ENTIRE      CASE      FILES,     DISCOVERY,
TRANSCRIPTS AND ALL AND. ANY OTHER [PERTINENT] INFORMATION AND
RECORDS FOR WRIT OF HABEAS CORPUS."                            (Emphasis in original).       On
November 19, 2020, Stone also filed the motion .at issue concerning dismissal and
exoneration, challenging subject matter jurisdiction. The District Court deemed Stone's
pleadings, as the State explains, a petition thr habeas 'corpus relief because Stone was
collaterally attacking the legality of his present incarceration. The court denied his petition,
noting that Stone had attached a copy of its Order granting leave to his brief, filed in District
Court on November 19, 2020, and that the court "did grant leave to file the Information."
       We find the State's arguments persuasive here. "Under Montana law no appeal lies
from the order denying a writ of habeas corpus in a proceeding criminal in nature, where
the issue to be determined is the freedom of petitioner, or the legality of iietitioner's
detention." Graveley, 178 Mont. at 4-5, 582 P.2d at 777 (citations omitted). This Court
must dismiss Stone's appeal of a decision denying a petition for habeas corpus relief See
also Thomas v. Doe, 2011 MT 283, ¶ 3, 362 Mont. 454, 266 P.3d 1255. Accordingly,
       IT IS ORDERED that the State's Opposed Motion to Dismiss Appeal is GRANTED
and that this appeal is DISMISSED with prejudice.
                                          2
      The Clerk of the Supreme Court is directed to provide a copy of this Order to counsel
of record and to Cameron Stone.
                        4^-N
       DATED this Z--ti -day of August. 2021.



                                                              Chief Justice




                                                                              / Co°
                                                                Justices




                                            3